Name: Third Commission Directive 74/7/EEC of 13 December 1973 amending the Annexes of the Council Directive of 23 November 1970 on additives in feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1974-01-17

 Avis juridique important|31974L0007Third Commission Directive 74/7/EEC of 13 December 1973 amending the Annexes of the Council Directive of 23 November 1970 on additives in feedingstuffs Official Journal L 014 , 17/01/1974 P. 0021 - 0022 Greek special edition: Chapter 03 Volume 10 P. 0117 ++++THIRD COMMISSION DIRECTIVE OF 13 DECEMBER 1973 AMENDING THE ANNEXES OF THE COUNCIL DIRECTIVE OF 23 NOVEMBER 1970 ON ADDITIVES IN FEEDINGSTUFFS ( 74/7/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO THE COUNCIL DIRECTIVE OF 23 NOVEMBER 1970 ( 1 ) ON ADDITIVES IN FEEDINGSTUFFS , AS LAST AMENDED BY THE SECOND COMMISSION DIRECTIVE OF 27 JULY 1973 ( 2 ) , AND IN PARTICULAR ARTICLE 6 ( 1 ) , ( A ) THEREOF ; WHEREAS THE PROVISIONS OF THE ABOVEMENTIONED DIRECTIVE PROVIDE FOR THE CONTENT OF THE ANNEXES TO BE CONSTANTLY AMENDED DUE TO THE DEVELOPMENT OF SCIENTIFIC AND TECHNICAL KNOWLEDGE ; WHEREAS IT HAS BECOME APPARENT THAT DIMETICLORPINDOL , CURRENTLY APPEARING IN ANNEX II AND WHICH THEREFORE MAY ONLY BE USED AT NATIONAL LEVEL ; CORRESPONDS , IN ALL RESPECTS , TO THE PRINCIPLES GOVERNING THE AUTHORIZATION OF ADDITIVES AT COMMUNITY LEVEL ; WHEREAS IT IS ADVISIBLE TO AUTHORIZE THE USE OF THIS ADDITIVE THROUGHOUT THE COMMUNITY BY TRANSFERRING IT FROM ANNEX II TO ANNEX I OF THE ABOVEMENTIONED DIRECTIVE ; WHEREAS IT IS NEVERTHELESS NECESSARY TO PROVIDE FOR CERTAIN CONDITIONS OF USE , WITH REGARD TO THIS ADDITIVE , IN ORDER TO AVOID ALL INAPPROPRIATE USES ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE FOR FEEDINGSTUFFS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THE ANNEXES TO THE COUNCIL DIRECTIVE OF 23 NOVEMBER 1970 ON ADDITIVES IN FEEDINGSTUFFS SHALL BE AMENDED AS STIPULATED IN THE FOLLOWING ARTICLES . ARTICLE 2 IN ANNEX I PART D " COCCIDIOSTATS AND OTHER MEDICINAL SUBSTANCES " , THE FOLLOWING PROVISION SHALL BE ADDED : EEC NO*ADDITIVES*CHEMICAL FORMULA , DESCRIPTION*SPECIES OF ANIMAL*MAXIMUM AGE*PPM OF COMPLETE FEEDINGSTUFFS*OTHER PROVISIONS* *****MINIMUM CONTENT*MAXIMUM CONTENT** E 755*METICLORPINDOL*3,5-DICHLORO-2,6-DIMETHYL - 4-PYRIDINOL*CHICKENS FOR FATTENING , GUINEAFOUL* - *125*125*USE PROHIBITED FROM LAYING AGE ONWARDS AND AT LEAST THREE DAYS BEFORE SLAUGHTER RESPECTIVELY* ARTICLE 3 IN ANNEX II PART B " COCCIDIOSTATS AND OTHER MEDICINAL SUBSTANCES " , ADDITIVE NO 5 SHALL BE DELETED . ARTICLE 4 THE MEMBER STATES SHALL , NOT LATER THAN 1 MARCH 1974 , BRING INTO FORCE THE LAWS , REGULATIONS OR ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH THIS DIRECTIVE . THEY SHALL FORTHWITH INFORM THE COMMISSION THEREOF . ARTICLE 5 THIS DIRECTIVE IS ADDRESSED TO ALL MEMBER STATES . DONE AT BRUSSELS , 13 DECEMBER 1973 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI ( 1 ) OJ NO L 270 , 14 . 12 . 1970 , P . 1 . ( 2 ) OJ NO L 254 , 11 . 9 . 1973 , P . 16 .